Citation Nr: 1419653	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service-connection for a dental disability for compensation purposes, claimed as injury to tooth #19.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence. 

The Veteran requested a Board hearing which was scheduled to be held by videoconference at the RO in Denver, Colorado.  On the date of the hearing, the Veteran withdrew his request for a hearing and, therefore, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2013).

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but it is not clear whether it has been adjudicated.  Although a January 2012 VA letter notified  the Veteran of his eligibility for dental treatment from the VAMC Dental Clinic in Denver, a subsequent March 2012 VA letter informed him that his request for dental treatment was again being referred to the Dental Clinic.  That letter provided the Veteran the telephone number to contact, and he is advised to do so, if he has not. 


FINDING OF FACT

An injured tooth requiring extraction, but which is replaceable, is not a disability for which service connection for compensation purposes may be granted.


CONCLUSION OF LAW

The claim for service connection for a dental disability, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381 , 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for injury to tooth #19 is not warranted.  The Board acknowledges that the Veteran's service treatment records reflect an in-service root canal performed on the Veteran's tooth #19.  See December 2001 Dental Treatment Note (noting that tooth #19 was painful and cracked, noting the Veteran was "referred for RCT #19" and describing procedure).  Since service, the condition of the tooth has deteriorated due to complications from the in-service repair and will likely require or has required extraction and replacement.  See March 2010 Letter from M.A., D.D.S. (noting relation of current treatment to the in-service repair); see also June 2004 Letter from J.T., D.D.S. (diagnosing a medio-lingual perforation and suggesting removal and replacement with an implant as the optimal treatment).  Notably, there is no indication in the record that the Veteran has suffered bone loss, defined by the regulations as loss of substance of body of maxilla or mandible.  See, e.g., 4.150, Diagnostic Codes 9913.  The crux of the Veteran's claim, then, is that his tooth #19 is damaged to the extent that it must be removed and replaced with a prosthetic.  See December 2010 VA Form 9.  The Veteran is precluded from entitlement to service connection for compensation purposes for such a condition.  See 38 C.F.R. § 3.381(b)  ("Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in §17.161 of this chapter.").

The Veteran should understand that this decision does not adjudicate the issue of entitlement to service-connection for a dental disability for treatment purposes only, or the factual issues relating to that claim.  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  As noted above, he must contact the VAMC Dental Clinic in Denver.  

As the Veteran seeks service connection for a damaged tooth that is replaceable and a treatable or missing and replaceable tooth (without bone loss) can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-and not for compensation purposes, the claim for service connection for injured tooth #19, for compensation purposes, must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

Duties to Notify and Assist

In this case, the Veteran lacks legal entitlement to service connection for a dental disability for compensation purposes.  The Board finds that the disposition of this case is based upon the operation of law.  As discussed above, the Veteran does not have a dental disability that, under the law, is eligible for service-connected disability compensation.  VA's duties to notify and assist have no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  

Moreover, the Veteran was fully apprised of the evidence needed to support his claim in correspondence from the RO in December 2009.  The VA associated with the claims file the available, relevant evidence including VA treatment records, private treatment records, and service treatment records (including all of the Veteran's in-service dental records).  The Veteran has not identified any relevant evidence that has not been associated with the claims file.  VA did not provide the Veteran with a dental examination, but the medical evidence of record was sufficient, to decide the claim.  The Veteran explicitly alleged the determinative fact which is that his injured tooth #19 is treatable by extraction and replacement with a prosthetic implant.  See April 2010 Notice of Disagreement ("an implant is required").  As discussed earlier, his treating dentists confirmed this allegation, so a dental examination was and is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to notify and assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  In any event, any error committed by the RO in complying with the duties to notify or assist is harmless.


ORDER

Entitlement to service-connection for a dental disability for compensation purposes, claimed as injury to tooth #19, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


